Case 1:19-cv-01224-CMH-IDD Document 8 Filed 09/30/19 Page 1 of 4 PagelD# 128
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

 

James Ghaisar and Kelara Ghaisar, Individually and as Personal Representatives and Co-Administrators of the
Estate of Bijan C. Ghaisar, Deceased

 

Plaintiff(s)
vs. Case No.: 1:19-cv-01224
United States of America
Defendant
AFFIDAVIT OF SERVICE

 

I, Ambiko Wallace, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Notice, Complaint with Exhibits, and Civil Cover Sheet in the
above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 09/24/2019 at 1:36 PM, I served Attorney General for the United States with the Summons, Notice, Complaint with
Exhibits, and Civil Cover Sheet at 950 Pennsylvania Avenue, NW, Washington, DC 20530 by serving Stephanie Jenkins, Agent,
authorized to accept service on behalf of the United States Attorney General.

Stephanie Jenkins is described herein as:

Gender: Female Race/Skin: Black Age: 40 Weight: 140 Height: 5'6" Hair: Black Glasses: Yes

I declare under penalty of perjury that this information is true and correct.

 

Afaul (4 Pca
Bescuted On , : Ambiko Wallace
Client Ref Number:N/A
Job #: 1568154

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
CaSPTEe GENS BSCUMERES File WUPO 2. Pagha of G:'2a8aeid25 29

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

JAMES GHAISAR and KELARA GHAISAR,
individually and in their official capacities as Personal
Representatives and Co-Administrators of the Estate

of Bijan C. Ghaisar, Deceased

 

Plaintiff(s)
Vv.

UNITED STATES OF AMERICA

Civil Action No. 1:19-cv-1224

 

Defendant(s)

wee OA a aa aa aa aa aS aS aS a’

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Ave, NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Thomas G. Connolly (29164)

Harris, Wiltshire & Grannis LLP, 1919 M Street NW, 8th Floor
Washington, DC 20036, Tel.: 202-730-1300, tconnolly@hwglaw.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

eee

a y A Digitally signed by Lynelle Creek
jg tlh Date: 2019.09.20 13:13:42 -04'00'

Signature of Clerk or Deputy Clerk

 

Date: 09/20/2019

 
Case 1:19-cv-01224-CMH-IDD_ D Filed 09/30/19 Pa £4 PagelD
ENTTED STATES DISTINCT COURE LOR THE EASTERN DISTRICT OF VIRGINIA

 

James Ghaisar and Kelara Ghaisar, Individually and as Personal Representatives and Co-Administrators of the
Estate of Bijan C. Ghaisar, Deceased

 

Plaintiff(s)
VS. Case No.: 1:19-cv-01224
United States of America
Defendant
AFFIDAVIT OF SERVICE

 

I, Abel Emiru, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Notice, Complaint with Exhibits, and Civil Cover Sheet in the
above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 09/24/2019 at 1:41 PM, I served G. Zachary Terwilliger, United States Attorney's Office for the Eastern District of
Virginia with the Summons, Notice, Complaint with Exhibits, and Civil Cover Sheet at Justin W. Williams, United States
Attorney's Building, 2100 Jamieson Avenue, Alexandria, Virginia 22314 by serving Felicia Taylor, Legal Assistant, authorized to
accept service.

Felicia Taylor is described herein as:

Gender: Female Race/Skin: Black Age: 38 Weight: 141 Height: S'9" Hair: Black Glasses: No

I declare under penalty of perjury that this information is true and correct.

[259

Execlited On’

 

Abel Emiru

Client Ref Number:N/A
Job #: 1568155

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
case PSS: OV OSA CuM ie dotted AIS O828/r TBSGe Pot FAgelbH a1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia

JAMES GHAISAR and KELARA GHAISAR,
individually and in their official capacities as Personal
Representatives and Co-Administrators of the Estate

of Bijan C. Ghaisar, Deceased

 

Plaintiff(s)
V.

UNITED STATES OF AMERICA

Civil Action No. 1:19-cv-1224 (AJT/IDD)

 

ee NN a a aA aa a aa a a ae

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) G. Zachary Terwilliger
United States Attorney’s Office for the Eastern District of Virginia
Justin W. Williams United States Attorney’s Building
2100 Jamieson Ave
Alexandria, VA 22314

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Thomas G. Connolly (29164)

Harris, Wiltshire & Grannis LLP, 1919 M Street NW, 8th Floor
Washington, DC 20036, Tel.: 202-730-1300, tconnolly@hwglaw.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

\ Digitally signed by Lynelle Creek
-Date: 2019.09.23 11:09:20 -04'00'

 

Date: 09/23/2019

 

Signature of Clerk or Deputy Clerk
